DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and are being examined on the merits.

Drawings
Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Specifically, Fig. 26 describes 8 nucleotide sequences that are not identified with 
sequence identifiers.

Specification
The disclosure is objected to because of the following informalities: the paragraph numbering is incorrect in several places. Specifically, on pp. 28-30, para. 149 is followed by paras. 1-4, which are followed by para. 150. Similarly, on pp. 48-50, para. 5 is interspersed between paras. 196 and 197, and on p. 51, para. 6 appears between paras. 201 and 202.

Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The specification does not include an incorporation-by-reference paragraph.

	Appropriate correction is required.

Claim Objections
Claims 18-20 are objected to because of the following informalities: the limitation “The assay of any one of claim 13” in l. 1 of each claim should be “The assay of claim 13”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness rejections
The term “substantially complementary” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does describe the meaning of “specific[] hybridiz[ation]” (para. 205) and “specific binding” (para. 206). The specification also describes “hybridizing … a molecule substantially to … a particular nucleotide sequence … under stringent conditions when that sequence is present in a complex mixture” (para. 205). However, it is not clear what the relationship is between “substantially complementary” and “specific [hybridization/binding]”, or if “substantially complementary binding” has to occur in the context of stringent conditions. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Lack of antecedent basis rejections
Claim 13 recites the limitation "the method comprising" in ll. 1-2.  There is insufficient 
antecedent basis for this limitation in the claim. Claim 13 previously recites an “assay”, not a “method”.
	Claims 14-20 depend from claim 13, and thus incorporate the lack of antecedent basis issues of claim 13.	

Claims 14 recites the limitation “the biological sample” in l. 1. There is insufficient 
antecedent basis for this limitation in the claim. Claim 13, from which claim 14 depends, recites a “sample”, but does not limit the sample to a “biological sample”. Claim 14 could be amended so that it reads “The assay of claim 13, wherein the sample is a biological sample, and further comprising obtaining the biological sample …”.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

	Claim 10 recites the limitation “the kit comprising the composition of claim 1”. Since neither claim 10 nor the specification define “kit” in such a way as to require any component in addition to the composition of the six primer combination recited in claim 1, then the broadest reasonable interpretation of “kit” in claim 10 merely encompasses the claim 1 composition itself. Therefore, claim 10 does not further limit claim 1, and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Prior Art
The composition of claim 1 is free of the art. 
The closest prior art is Tanner (US Patent No. 10,968,493). Tanner describes primer sets 
for performing LAMP to detect COVID-19, and describes various reagents, buffers and enzymes for doing so. Tanner also describes assembling such primers and reagents into a kit, and teaches various methods for sample processing and for performing LAMP. Tanner additionally teaches primer sequences that are identical to instant SEQ ID NO: 1 (Tanner, SEQ ID NO: 46), SEQ ID NO: 2 (Tanner, SEQ ID NO: 47), SEQ ID NO: 4 (Tanner, SEQ ID NO: 50), SEQ ID NO: 6 (Tanner, SEQ ID NO: 51), SEQ ID NO: 7 (Tanner, SEQ ID NO: 48), and SEQ ID NO: 8 (Tanner, SEQ ID NO: 49), and teaches using these primer sequences in combination in LAMP.
	Tanner claims priority to 6 provisional applications, the earliest of which is March 12, 2020, which is prior to the effective filing date of the instant invention1, March 23, 2020. However, the six recited primer sequences were first taught in a provisional application filed April 21, 2020, which is after the effective filing date of the instant invention.
	Therefore, while Tanner generally teaches sets of LAMP primers for detecting COVID-19, kits comprising those primers, and methods of using those primers to detect COVID-19, the combination of the instant primers are not taught in the art prior to the effective filing date of the instant invention.
	Since each of claims 2-20 comprises the composition of claim 1, claims 2-20 are also free of the art.

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Conclusion
Claims 1-20 are being examined on the merits. Claims 1-9 are allowed. Claims 10-11 and 13-20 are rejected. Claims 18-20 are objected to. Claim 12 is objected to, but contains allowable subject matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The instant invention claims priority to two provisional applications, the earlier of which was filed March 23, 2020. Instant SEQ ID NOs: 1-8 appear in that provisional filing. Thus, the effective filing date of the instant invention, at least as to SEQ ID NOs: 1-8 subject matter, is March 23, 2020.